Case: 15-30340      Document: 00513388111         Page: 1    Date Filed: 02/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                    No. 15-30340
                                                                                   Fifth Circuit

                                                                                 FILED
                                  Summary Calendar                        February 19, 2016
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                 Plaintiff-Appellee

v.

MICHAEL NELSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:09-CR-130


Before STEWART, Chief Judge, and OWEN and COSTA, Circuit Judges.
PER CURIAM: *
       Michael Nelson appeals the revocation of his supervised release and the
24-month sentence imposed. We affirm.
       Nelson argues for the first time on appeal that the district court
procedurally erred in revoking his supervised release in part for his failure to
pay any amount towards his restitution without first ascertaining whether his
failure to pay was willful. We review his argument for plain error only. See


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30340     Document: 00513388111     Page: 2   Date Filed: 02/19/2016


                                  No. 15-30340

United States v. Whitelaw, 580 F.3d 256, 259 (5th Cir. 2009). The record
discloses that Nelson had multiple violations of the conditions of his supervised
release, including a refusal to comply with drug testing, which alone mandated
revocation. See 18 U.S.C. § 3583(g)(3); cf. United States v. Boswell, 605 F.2d
171, 173 (5th Cir. 1979). Moreover, the decision to revoke and impose a 24-
month term of imprisonment was not based on his failure to make restitution
payments but was instead based on the district court’s finding that he was
simply not amenable to supervised release, having failed to take advantage of
the numerous treatment opportunities afforded him and heed the warnings
and instructions from the probation office. Consequently, Nelson has shown
no clear or obvious procedural error on the part of the district court in revoking
his supervised release. See Puckett v. United States, 556 U.S. 129, 135 (2009).
      Nelson also argues that his 24-month revocation sentence is
substantively unreasonable, as it unnecessarily punishes him for being poor,
homeless, drug addicted, and in need of medication and sets him up for failure
upon his eventual release. However, the seriousness of his underlying bank
robbery offense, his personal history and characteristics, and his proven
inability to subject himself to the direction of the probation officer and the
conditions of his supervised release support our determination that the district
court’s sentencing decision was not plainly unreasonable. See United States v.
Warren, 720 F.3d 321, 326 (5th Cir. 2013).
      AFFIRMED.




                                        2